DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4 and 6-9 are pending and presented for examination. Claims 5 and 10-15 were cancelled via the instant amendment dated 5 May 2020 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 5 May 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claim 5 is WITHDRAWN over the cancellation thereof.
The rejection of claim 9 under 35 U.S.C. 112(b) is WITHDRAWN over the instant traversal (see Remarks at 4). While the Examiner agrees with Applicant’s calculations, it is still unclear if Applicants are attempting to re-define what d002 is. As stated in their Remarks, “In other words, whatever d(002) value is chosen within the stated range of 0.335-0.342, that value must also be less than 0.3448-0.00288(log(φ)) which is persuasive.

The rejection of claims 1-8 under 35 U.S.C. 103 over Kim is MAINTAINED. As is that of claims 1-8 under 35 U.S.C. 103 over Kim-2 (As both rejections were traversed together).
The traversal is that inter alia, Kim nor Kim-2 disclose the ranges claimed, however as discussed throughout the rejection, the values are overlapped at minima. The traversal continues in that neither Kim or Kim-2 disclose both a bundled and the non-bundled type, firstly with respect to Kim in that “However, paragraph [0080] of Kim ‘974 contains a definition of a bundle-type and non-bundle type, but does not disclose that the bundle-type refers to the secondary form in either a bundle of rope where a plurality of carbon nanotubes are arranged in parallel or entangled with each other. Moreover, even though the bulk density and specific surface area of the bundle type carbon nanotube aggregates disclosed in Kim ‘974, this is not a value of the carbon nanotube composition, and thus it appears that it would be difficult to derive claim 1 of the present invention from Kim ‘947” (Remarks at 8). Kim discloses in “Example 1” especially a discussion of a content of entangled nanotubes, which supports that both are present. It is unclear what Applicants are referring to with respect to “this is not a value of the carbon nanotube composition”, it clearly refers to the carbon nanotube secondary structures throughout the specification of Kim. Similarly, the traversal against Kim-2, however paragraph [0040] discloses that “Equations 1 and 2 are indicators of an internal structure of the bundle-type carbon nanotube, and since the bundle-type carbon nanotube satisfying both of Equations 1 and 2 is packed between carbon nanotube units constituting the bundle-type carbon nanotube, compared to a conventional bundle-type carbon nanotube, both properties of the bundle-type carbon nanotube and the entangled-type carbon nanotube may be obtained at the same time.” (emphasis added), the similar properties to both bundled and non-bundled/entangled supports that both aspects are present in the composition. 
Lastly, the traversal continues that there is an unexpected result of “excellent dispersibility and conductivity” and that both bundled and entangled can be produced together (Which both Kim and Kim-2 imply and explicitly state respectively can occur). To show this, Applicants present Table 1 and Table 2 from the Instant Specification. It should be noted that the claimed surface area of 190-240 is not exemplified, and nor is all values of X/Y from 0.1 to 5.29 (as Table 1 only covers 1.81 to 5). As such Table 1 is not commensurate in scope with the instant claims (See MPEP 716.02(d)) and that it is difficult to glean to the degree these results are unexpected as Kim nor Kim-2 disclose specifically the values Applicants regard as exemplifying these “improvements”, powder resistance (conductivity) and maximum dispersion concentration (dispersibility). Kim discloses conductivity in light of a polymeric composite material and only discloses “readily dispersible” (Kim at [0011]) whereas Kim-2 discloses enhancement to both concepts (Kim-2 at [0058]). Comparison to the Comparative Examples of Table 2 also make it difficult to judge if an unexpected result is present, for instance while for instance Example 2 controls for the has a surface area in the range, the ratio is outside of the claimed range. Testing data comparing Kim and Kim-2 products over the exemplified and end-points of the reference along with a showing at both end points for surface area and X/Y (especially taken together) would have been of most benefit in determining if indeed an unexpected result existed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4 and 6-8 under 35 U.S.C. 103 over Kim from the Office Action dated 10 February 2022 is hereby incorporated by reference in its entirety.
The rejection of claims 1-4 and 6-8 under 35 U.S.C. 103 over Kim-2 from the Office Action dated 10 February 2022 is hereby incorporated by reference in its entirety.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowable for reasons already of record.


Conclusion
Claims 1-4 and 6-8 are rejected. Claim 9 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759